                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

DARYL L. MOORMAN and STEVEN M.
DYMOND, on their own behalf and on
behalf of all others similarly situated,

                               Plaintiffs,                           OPINION AND ORDER
       v.
                                                                           18-cv-820-wmc
CHARTER COMMUNICATIONS, INC.,
CHARTER COMMUNICATIONS, LLC,
SPECTRUM MANAGEMENT HOLDING
COMPANY, LLC, and TWC
ADMINISTRATION, LLC ,

                               Defendants.


       Plaintiffs Daryl L. Moorman and Steven Dymond assert claims on behalf of

themselves and other similarly situated employees against their employer Charter

Communications and related entities, asserting violations of the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201 et seq., and Wisconsin wage payment and overtime laws, Wis.

Stat. §§ 103, 104, 109.01. Before the court is defendants’ motion to compel arbitration.

(Dkt. #27.) 1 Because plaintiffs entered into an enforceable agreement, requiring the

arbitration of all disputes arising out of their employment, including the wage and hour-

based claims asserted here, and requiring arbitration to proceed on an individual basis, the

court will now grant defendants’ motion. However, the court will stay this case pending

arbitration, rather than dismiss it, finding that plaintiffs have raised a question about the

scope of the arbitrable issues, and whether it would cover claims pre-dating the effective


1
 Also before the court is plaintiffs’ motion to file a sur-reply addressing defendants’ argument that
an arbitrator should decide the gateway question of arbitrability. (Dkt. #44.) That motion is
granted, and the court has reviewed plaintiffs’ sur-reply. (Dkt. #44-1.)
date of the arbitration agreement, an issue that the arbitrator will be allowed to reach in

the first instance. 2



                                  ALLEGATIONS OF FACT 3

    A. Allegations in Amended Complaint

       Plaintiffs Moorman and Dymond are both technicians employed by Charter

Communications, Inc., Charter Communications, LLC, Spectrum Management Holding

Company, LLC, and/or TWC Administration, LLC (collectively referred to as “Charter” or

“defendants”).     Moorman’s employment with Charter commenced in October 2005;

Dymond’s employment commenced in April 2014.

       Plaintiffs allege that they were not compensated for at least 15 minutes at the start

of each workday spent on the following activities: (1) checking their phones or similar

devices for mapping routes to their first assignment of the day; (2) removing or returning

equipment to their company vehicle; and (3) and inspecting their vehicle. Plaintiffs also

allege that Charter paid them non-discretionary, quarterly bonuses that were not include

in their total compensation, resulting in an understatement of their actual, regular rate of




2
 Whether the arbitrator’s ruling on scope should prove definitive is an issue not yet ripe for this
court to consider.

3
  A motion to compel arbitration is reviewed in a manner similar to one for summary judgment:
the court considers all evidence in the record and draws all reasonable inferences in the light most
favorable to the non-moving party. Tinder v. Pinkerton Sec., 305 F.3d 728, 735 (7th Cir. 2002);
Scheurer v. Fromm Family Foods LLC, No. 15-CV-770-JDP, 2016 WL 4398548, at *1 (W.D. Wis.
Aug. 18, 2016). In addition to considering plaintiffs’ allegations, the court has also considered the
arbitration agreement and related documents, including defendants’ supplemental filing submitted
at the request of the court.


                                                 2
pay for purposes of calculating overtime. Plaintiffs assert these allegations on the part of

themselves, as well as a putative FLSA collective and Rule 23 classes of technicians who

similarly performed work off the clock and were paid overtime without factoring the impact

of non-discretionary bonuses into their regular rate of pay.



   B. Solution Channel Agreement Announcement and Explanation of Arbitration
      Opt-out Provision for Employees

       In an email dated October 6, 2017, Charter announced the launch of Solution

Channel to its employees. The announcement was sent by Paul Marchand, Charter’s

Executive Vice President of Human Resources, to employees’ company email accounts.

Defendants represent that all employees, including plaintiffs, received the announcement,

and include as exhibits emails sent to “Moorman, Daryl L” and “Dymond, Steven M.”

(Knapper Aff., Ex. A (dkt. #31-1); Knapper Aff., Ex. A (dkt. #32-1).)

       In part, the announcement explained that “Charter has launched Solution Channel,

a program that allows the company to efficiently resolve covered employment-related legal

disputes through binding arbitration.”      (Knapper Aff., Ex. A (dkt. #31-1) 3.) The

announcement further explained that:

              By participating in Solution Channel, you and Charter both
              waive the right to initiate or participate in court litigation
              (including class, collective and representative actions)
              involving a covered claim and/or the right to a jury trial
              involving any such claim. More detailed information about
              Solution Channel is located on Panorama. Unless you opt out
              of participating in Solution Channel within the next 30 days,
              you will be enrolled. Instructions for opting out of Solution
              Channel are also located on Panorama.

(Id. (underlining added for emphasis).) The announcement included a link to the Solution


                                             3
Channel webpage on Panorama, which is Charter’s intranet site accessible to all employees.

That webpage included an “Opting out of Solution Channel” section, which also explained

that:

              If you do not opt out of Solution Channel within the designated
              time, you will be automatically enrolled in Solution Channel and
              considered to have consented to the terms of the Mutual Arbitration
              Agreement at that time. To opt-out of Solution Channel, please
              click here. In the new window that will open, click Main
              Menu->Self-Service->Solution Channel.

(Vasey Decl. (dkt. #47) ¶ 12 (italics added for emphasis); id., Ex. C (dkt. #47-3).)

        After following the links described above, an employee who wanted to opt out,

would reach a screen containing the following language:

              After having carefully considered its components, I am opting
              out of Solution Channel. By opting out, I understand and
              agree that I am not required to participate in Solution Channel.
              I also understand that if I am subject to another arbitration
              agreement, I will remain subject to that agreement. I am only
              opting out of Solution Channel by completing this form.

(Id. ¶ 13; id., Ex. D (dkt. #47-4).) The employee could then check a box indicating “I want

to opt out of Solution Channel,” electronically sign his or her name, and save the form.

(Id.)

        In response to the court’s inquiry about the employees’ access to this opt-out

process, defendants represented that 9,091 employees who received the October 6, 2017,

email, opted out of the Solution Channel agreement, totally approximately 10% of




                                              4
Charter’s employee population. (Id. ¶ 19.)4



    C. Solution Channel Agreement Provisions

       The Solution Channel Arbitration Agreement (the “Agreement” or the “Arbitrating

Agreement”) itself provides in pertinent part that:

               You and Charter mutually agree that, as a condition of Charter
               considering your application for employment and/or
               employment with charter, any dispute arising out of or relating
               to your pre-employment application and/or employment with
               Charter or the termination of that relationship, except as
               specifically excluded below, must be resolved through
               arbitration by a private and neutral arbitrator, to be jointly
               chosen by you and Charter.

(Knapper Decl., Ex. C (dkt. #31-3) 2.) Material to this case, the covered claims include

“wage and hour-based claims including claims for unpaid wages.” (Id.) The agreement also

list fourteen excluded claims, none of which touch on the claims at issue here. (Id. at 3.)

       The Arbitration Agreement further provides that

               You and Charter agree that both parties may only bring claims
               against the other party in their individual capacity and not as a
               plaintiff or class member in any purported class or
               representative proceeding, whether those claims are covered
               claims under Section B, or excluded claims under Section C.

(Id.) Under the terms of the Agreement, the employee and Charter also acknowledged

“waiving their right to demand a jury trial.” (Id. at 5.) Finally, the Agreement states that

it “will be governed by the Federal Arbitration Act.” (Id. at 6.)




4
  In response to this representation, plaintiffs moved to lift the stay to allow for discovery of opt-
out employees (dkt. #48), but because the court concludes that the named plaintiffs are subject to
the arbitration agreement, plaintiffs fail to justify their use of the discovery procedures of this
federal court to search for someone with actual standing to proceed.

                                                  5
       Although plaintiffs did not opt-out of the Arbitration Agreement, defendants

represent that both declined to stipulate to arbitration before they filed this motion.



                                         OPINION

I. Arbitration Overview

       There appears to be no dispute that the Federal Arbitration Act (“FAA”), 9 U.S.C.

§§ 1-16, governs defendants’ motion. (See Knapper Decl., Ex. C (dkt. #31-3) 6 (“This

Agreement will be governed by the Federal Arbitration Act.”).) See also Circuit City Stores,

Inc. v. Adams, 532 U.S. 105, 113-14 (2001) (explaining that the FAA covers “all contracts

with the Congress’ commerce power”); Am. Compl. (dkt. #23) (non-Wisconsin company

employing Wisconsin residents, among residents of other states).

       Under the Act, a court must compel arbitration where: (1) a valid agreement to

arbitrate exists; (2) the dispute falls within the scope of that agreement; and (3) plaintiff

has refused to proceed to arbitration in accordance with the arbitration agreement. See

Zurich Am. Ins. Co. v. Watts Indus., 466 F.3d 577, 580 (7th Cir. 2006); Ineman v. Kohl’s

Corp., No. 14-cv-398-wmc, 2015 WL 1399052, at *3 (W.D. Wis. Mar. 26, 2015).

Moreover, there is a “presumption of arbitrability” in the sense that “[a]n order to arbitrate

the particular grievance should not be denied unless it may be said with positive assurance

that the arbitration clause is not susceptible of an interpretation that covers the asserted

dispute,” with “[d]oubts . . . resolved in favor of coverage.” AT & T Techs., Inc. v. Commc’ns

Workers of Am., 475 U.S. 643, 650 (1986) (citing United Steelworkers of Am. V. Warrior &

Gulf Navigation Co., 363 U.S. 574, 582 (1960)). Most recently in Epic Systems Corporation



                                              6
v. Lewis, 138 S. Ct. 1612 (2018), the Supreme Court reiterated that the FAA “establishes

‘a liberal federal policy favoring arbitration agreements.’” Id. at 1621 (quoting Moses H.

Cone Memorial Hospital v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983)).

       If enforceable, there is no meaningful dispute that plaintiffs’ wage and hour-based

claims are covered by the Solution Channel Agreement, nor that plaintiffs have refused to

proceed to arbitration. Instead, plaintiffs maintain that the court should refuse to compel

arbitration because the Agreement is unconscionable and, therefore, unenforceable. See

Lewis, 138 S. Ct. at 1622 (providing opening to challenge validity of arbitration agreement

if the agreement was “extracted, say, by an act of fraud or duress or in some other

unconscionable way that would render any contract unenforceable”).



II. Unconscionability Challenge

       Under Wisconsin law, unconscionability means “an absence of meaningful choice

on the part of one of the parties together with contract terms which are unreasonably

favorable to the other party.” Lewis v. Epic Sys. Corp., No. 15-CV-82-BBC, 2019 WL

330168, at *2 (W.D. Wis. Jan. 25, 2019) (quoting Discount Fabric House of Racine, Inc. v.

Wis. Telephone Co., 117 Wis. 2d 587, 601, 345 N.W.2d 417 (1984)). As this court recently

explained in another employment-related case seeking to compel arbitration, under

Wisconsin law, “the common law doctrine of unconscionability exists to prevent

‘oppression or unfair surprise,’” not to “‘disturb[ an] allocation of risks because of superior

bargaining power.’” Schultz v. Epic Sys. Corp., No. 16-CV-797-WMC, 2019 WL 1332580,

at *4 (W.D. Wis. Mar. 25, 2019) (quoting Wis. Auto Title Loans, Inc. v. Jones, 2006 WI 53,

¶ 32, 290 Wis.2d 514, 714 N.W.2d 155 (2006); Richard A. Lord, Williston on Contracts
                                              7
§ 18.8, at 49-50 (4th ed. 1998)). The court must consider both procedural and substantive

unconscionability. “Procedural unconscionability examines the contract’s formation to

determine whether there was a real and voluntary meeting of the minds.” Schultz, 2019

WL1332580, at *4 (quotation marks omitted) (citing Jones, 2006 WI 53, ¶ 34).

“Substantive unconscionability refers to the reasonableness of the contract terms to which

the contracting parties agreed, considered in the light of the commercial background and

commercial needs.” Id. at *7 (quoting Villalobos v. EZCorp, Inc., No. 12-CV-852-SLC, 2013

WL 3732875, at *2 (W.D. Wis. July 15, 2013)); see also Jones, 2006 WI 53, ¶¶ 35, 36. “A

contract is substantively unconscionable if its terms ‘are unreasonably favorable to the

more powerful party.’” Id. (quoting Jones, 2006 WI 523, ¶ 36).

      The court must also consider unconscionability challenges on a “case-by case-basis,”

mindful of the Wisconsin Supreme Court’s direction that “[t]he more substantive

unconscionability present, the less procedural unconscionability is required, and vice

versa.” Jones, 2006 WI 53, ¶ 33. Nonetheless, “a certain quantum” of each is required to

demonstrate unconscionability. Id.

      Here, plaintiffs offer four bases for finding the Agreement unconscionable. First,

plaintiffs argue that the Agreement is procedurally unconscionable because plaintiffs’

waiver of their rights to proceed in court on a class basis and to a jury trial was “not

voluntary and knowing.” (Pls.’ Opp’n (dkt. #38) 6.) For support, both Moorman and

Dymond submit declarations in which they each aver that they do “not recall ever receiving

notice of the Solution Channel program,” and were “not aware of the Solution Channel

program until it was brought to [their] attention in this case.” (Moorman Decl. (dkt. #39)


                                            8
¶¶ 5, 7; Dymond Decl. (dkt. #42) ¶¶ 5, 7.) While they may not recall receiving the email,

they do not dispute receiving it, something otherwise established in the record by the email

sent to plaintiffs’ company email addresses. (Knapper Aff., Ex. A (dkt. #31-1); Knapper

Aff., Ex. A (dkt. #32-1).) Moreover, as defendants point out, the “mailbox rule” -- which

establishes a rebuttable presumption that the document in question was “sent, received

and read” -- has been extended to emails. Ball v. Kotter, 723 F.3d 813, 830 (7th Cir. 2013).

       As the Seventh Circuit explained in Tinder v. Pinkerton Security, 305 F.3d 728 (7th

Cir. 2002), an employee cannot rebut the presumption of receipt or avoid arbitration

simply by averring that she does not recall seeing or reviewing the arbitration program

materials. Id. at 735–36 (“Tinder’s only evidence that she never received notice of the

program was her own affidavit in which she avers that she ‘does not recall seeing or

reviewing the Arbitration Program brochure that Defendant alleges was included with her

payroll check in October, 1997,’ and this does not raise a genuine issue of material fact.”)

Indeed, as defendants point out, courts routinely enforce arbitration agreements sent by

email to employees with an opt-out procedure, similar to that at issue here. (See Defs.’

Reply (dkt. #43) 5 (citing Rivera-Colon v. AT&T Mobility Puerto Rico, Inc., 913 F.3d 200,

213–14 (1st Cir. 2019) (“So absent her dissent, the natural interpretation of her conduct

is that she accepted. And that must stand. Thus, we agree with the district court that Rivera

impliedly accepted this arbitration agreement and is bound by it.”); Friends for Health:

Supporting N. Shore Health Ctr. v. PayPal, Inc., No. 17 CV 1542, 2018 WL 2933608, at *6

(N.D. Ill. June 12, 2018) (upholding arbitration agreement with opt-out provision)).)

       While plaintiffs are correct that defendants could have structured the arbitration


                                             9
program as an opt-in procedure, defendants were not obligated to do so under current law.

To the contrary, mandatory arbitration agreements -- providing no opt-out mechanism --

have been repeatedly upheld as well. See Michalski v. Circuit City Stores, Inc., 177 F.3d 634,

636 (7th Cir. 1999) (“It does not follow that this court would invalidate an arbitration

agreement such as this one, when we have previously held that a nonoptional, mandatory

arbitration agreement is valid.”); Schultz, 2019 WL 1332580, at *4 (rejecting

unconscionability challenges to mandatory arbitration agreement); Lewis, 2019 WL

330168, at *3 (same). 5

       Second, plaintiffs argue that the Agreement is substantively unconscionable because

the “remedies available under the Arbitration Agreement are potentially less than those

available in a court proceeding.” (Pls.’ Opp’n (dkt. #38) 6.) Plaintiffs further argue that

the Agreement “grants to the Arbitrator the discretion to award remedies available under

a particular federal or state law,” and that “[s]tatutorily available remedies should not be

limited by an arbitrator in the exercise of his or discretion.” (Id. at 9.) Whether an

arbitrator, a judge or a jury, someone has to exercise discretion in awarding remedies; in

other words, there is no automatic remedy available in court that is not available in an

arbitration provision. Moreover, plaintiffs fail to explain, or again offer any support, for

their argument that an arbitrator necessarily would limit damages or have less remedy




5
 Plaintiffs attempt to distinguish Epic’s arbitration agreement on the basis that it covered “a narrow
category of claims” (Pls.’ Opp’n (dkt. #38) 7), but fail to direct the court to any case law or legal
development that would support distinguishing the Agreement here for purposes of finding it
unconscionable, especially in light of the fact that Charter employees could opt-out of the agreement.
In stark contrast, the only choice for Epic employees who did not want their claims controlled by
the arbitration agreement was to quit. See Lewis, 2019 WL 330168, at *3.

                                                 10
options available to her.    Plaintiffs appear to simply be contesting arbitration as a

reasonable resolution mechanism generally, but that argument has been soundly rejected

in recent cases, including another decision last week by the Supreme Court. See Lamp Plus,

Inc. v. Varela, No. 17-988, slip op. at *8 (U.S. Apr. 24, 2019) (holding that a court may

not compel classwide arbitration when an agreement is silent on the availability of such

agreement).

       Third, plaintiffs argue that the contract is “ambiguous by its terms,” representing

that “[i]n one section of the program, it states that participation in a program, for existing

employees, is compulsory and a condition of employment, while another section it permits

any existing employee to opt-out of the program for no reason.” (Pls.’ Opp’n) 2.)

       The second section refers to the opt-out provision previously discussed, while the

first section refers to language in the Program Guidelines for the Solution Channel

program, attached as an exhibit to plaintiffs’ counsel’s affidavit, the relevant portion of

which provides: “Within limited exceptions, participation in the Solution Channel is a

condition of consideration for employment with Charter and a condition of working at

Charter.” (Id. at 5 (quoting Straka Decl., Ex. 2 (dkt. #40-1) 8).) There is no conflict in

these two provisions since the 30-day opt-out procedure is itself a “limited exception.” In

other words, employees who opt-out of the Agreement may maintain their employment

with Charter.    Regardless, in the court’s review of the Agreement and the materials

explaining the Agreement, the mere possibility of “limited exceptions” in no way renders

ambiguous or inaccessible the straightforward language explaining that the Solution

Channel, including resolution of disputes by arbitration, is a condition of employment with


                                             11
Charter.

       Fourth, and finally, plaintiffs argue that the Agreement is “improperly one-sided in

that it punishes employees but not the employer by requiring payment of attorney’s fees

only to the employer if a motion to compel arbitration is granted but not to the employees

if such motion is denied.” (Id. at 6 (citing Jones, 2006 WI 53, ¶ 7 (finding arbitration

agreement unconscionable in part because the agreement allowed Wisconsin Auto Title

Loans full access to the courts, but limited the borrower to arbitration).) This argument

also rests on a flawed reading of the Agreement.

       The Agreement does not distinguish between employees and Charter; instead, the

referenced section of the Agreement provides:

              If any judicial action or proceeding is commenced in order to
              compel arbitration, and if arbitration is in fact compelled or
              the party resisting arbitration submits to arbitration following
              the commencement of the action or proceeding, the party that
              resisted arbitration will be required to pay to the other party
              all costs, fees and expenses that they incur in compelling
              arbitration, including, without limitation, reasonable
              attorneys’ fees.

(Knapper Decl., Ex. C (dkt. #31-3) 4.) In other words, if Charter were to bring a court

action against an employee subject to the Arbitration Agreement for “collection of overpaid

wages,” “damage to or loss of Charter property,” or “recovery of unauthorized charges on

company credit card” -- all “covered claims” under the terms of the Agreement -- the

employee could compel arbitration and seek his or her attorneys’ fees and costs in doing so.

This provision, therefore, is mutual and not improperly one-sided.

       Having rejected each of these arguments, the court concludes that plaintiffs have

failed to meet their burden of establishing unconscionability. See Villalobos, 2013 WL

                                            12
3732875, at *2 (noting that it is plaintiff’s burden to establish unconscionability).

Accordingly, the court will grant defendants’ motion to compel arbitration.



III. Scope of Arbitration

       There is one remaining issue, however. In their opposition brief, plaintiffs request

that, if the motion to compel is granted, the court allow plaintiffs to amend their complaint

to assert claims for the period of October 4, 2015, three years before the filing date, through

November 4, 2017, the day before the Arbitration Agreement went into effect. Plaintiffs

argue that the Arbitration Agreement does not apply retroactively, and, therefore, their

wage and hour-based class claims preceding the Agreement should be able to continue in

this court.

       Reasonable though that argument would appear on its face, the Arbitration

Agreement, which provides that “all disputes related to the arbitrability of any claim or

controversy” are themselves arbitrable, dictates a different result. (Knapper Decl., Ex. C

(dkt. #31-3).) While plaintiffs are correct, as they point out in their sur-reply, that there

is a presumption that a court decides disputes about arbitrability, see Wis. Local Gov’t

Property Ins. Fund v. Lexington Ins. Co., 840 F.3d 411, 414-15 (7th Cir. 2016), the case law

is also explicit that parties can agree to arbitrate “gateway” questions of arbitrability. See

Rent-A-Center, West, Inc. v. Jackson, 561 U.S. 63, 68-69 (2010) (holding that parties can

agree to arbitrate “gateway” questions of arbitrability); see also Grasty v. Colo. Tech. Univ.,

599 Fed. Appx. 596, 598 (7th Cir. 2015) (“[W]e must enforce the parties’ agreement to

arbitrate ‘gateway’ questions about arbitrability of claims and the scope of the arbitration

agreement.” (citation omitted)).
                                              13
       Here, the language in the Agreement requiring that an arbitrator is to consider “all

disputes related to the arbitrability of any claim or controversy” is “clea[r] and

unmistakeabl[e] evidence” that the parties intended for gateway questions to be arbitrable.

First Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 944 (1995) (quoting AT & T Techs., 475

U.S. at 649). As such, the question of whether the Arbitration Agreement covers any

claims pre-dating its effective date is for the arbitrator to consider in the first instance.

Because of this question and concerns about possible statute of limitations implications,

however, the court will stay this case rather than dismiss it subject to reopening. See Halim

v. Great Gatsby’s Auction Gallery, Inc., 516 F.3d 557, 561 (7th Cir. 2008) (counseling

generally for district courts to “stay the proceedings rather than to dismiss outright”);

Employers Ins. of Wausau v. Cont’l Cas. Co., No. 15-CV-226-WMC, 2016 WL 632642, at

*3 (W.D. Wis. Feb. 17, 2016) (recognizing exception, and dismissing cases, where “there

is nothing for the court to decide unless and until a party seeks confirmation of or

challenges the arbitrators award”) (internal citation and quotation marks omitted)).

During the stay, plaintiffs are directed to provide the court with a status update every six

months.




                                             14
                                   ORDER

IT IS ORDERED that:

1) Defendants Charter Communications, Inc., Charter Communications, LLC,
   Spectrum Management Holding Company, LLC, and/or TWC Administration,
   LLC’s motion to compel arbitration (dkt. #27) is GRANTED.

2) Plaintiffs Daryl L. Moorman and Steven Dymond’s motion for leave to file a
   sur-reply brief (dkt. #44) is GRANTED.

3) Plaintiffs’ motion to lift stay of discovery (dkt. #48) is DENIED.

4) The clerk’s office is directed to stay this case pending arbitration.

Entered this 1st day of May, 2019.

                                    BY THE COURT:


                                    /s/
                                    __________________________________
                                    WILLIAM M. CONLEY
                                    District Judge




                                      15
